DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Warther, US Patent No. 8,973,831.
Warther discloses standoff RFID elements comprising: an inlay 126 having an antenna, an integrated circuit, and at least one substrate 122/124, the antenna and the integrated circuit being disposed on the substrate (see figs. 1-3; col. 2, line 30+); a first layer disposed on a first side of the inlay, the first layer having a first thickness (fig. 2); and a second layer disposed on a second side of the inlay, the second layer having a second thickness (col. 2, line 30+).
Warther fails to disclose the specific thickness of the layers, such as a second thickness of less than .30 inches. However, the specific dimension of the components, such as the inlay, the protective layers, etc., is a matter of engineering design choice for meeting specific customer requirements. Furthermore, the specific size of the layers does not provide any advantage within the art. Therefore, it would have been an obvious extension as taught by the prior art.

Regarding claim 2, further comprising a printing layer fixedly disposed on the first layer such that the printing layer accepts printing (Fig. 1).
Regarding claim 3, wherein the second layer has a first side and a second side, the first side being disposed near the inlay and the second side being disposed opposite the inlay, and wherein the second side of the second layer includes an adhesive disposed thereon (fig. 2-3; col. 3, lines 1-14).
Regarding claim 4-10, 15-17, and 18, Wilkinson fails to disclose the specific size of each component of the RFID device, including the specific dimension of the inlay device. However, the specific dimension of the inlay is based on the type of tag wherein the dimension of the inlay should be within the substrate and the housing so that a smooth device is provided. The size the 
Regarding claims 11-12, wherein the first layer is attached to the inlay using a first adhesive and the second layer is attached to the inlay using a second adhesive (fig. 2-3; col. 3, line 1+).
Regarding claim 13, further comprising a plurality of lamination layers including: a first lamination layer, the first lamination layer disposed on a side of the first layer; and a second lamination layer, the second lamination layer disposed on a side of the second layer (see figs. 2-3).
Regarding claim 14, the type of bonding agent (i.e. type of adhesive) is a matter of engineering choice for selecting an appropriate adhesive for securing the components of the RFID tag. Furthermore, the prior art teach other adhesive material can be used to support the RFID device. Therefore, the type of adhesive would have an obvious extension as taught by the prior art.
Regarding claims 19-23, the specific method of use of the RFID fall within the engineering design choice wherein the RFID can be programmed to manage assets and be positioned onto items and/or at specific location for monitoring and tracking individuals and/or tagged items. The RFID device disclosed by the prior can be used to monitor a facility by position the RFID device at different locations within the facility. The specific method of use is engineering choice for meeting customer requirements, which therefore, obvious.
Regarding claims 24-27, since the structural limitations of the RFID device is as recited, the method of manufacturing is obtained, and therefore, obvious. For instance, at least an inlay 

Regarding claims 11-12, wherein the first layer is attached to the inlay using a first adhesive and the second layer is attached to the inlay using a second adhesive (fig. 2-3; col. 3, line 1+).
Regarding claim 13, further comprising a plurality of lamination layers including: a first lamination layer, the first lamination layer disposed on a side of the first layer; and a second lamination layer, the second lamination layer disposed on a side of the second layer (see figs. 2-3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 8/26/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Remarks:
	In response to the applicant’s argument regarding the size of the layers, including the inlet layer, the examiner respectfully disagrees. The examiner position regarding the size of the components is just a matter of engineering design choice for meeting specific customer requirements, wherein any ordinary artisan would have been motivated to manufacture the RFID into specific dimensions in order to satisfy the customer. With respect to the method of reading 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR

Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876